COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              BEAUMONT JUVENILE CORRECTIONAL
               CENTER/COMMONWEALTH OF VIRGINIA
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 1907-13-3                                                PER CURIAM
                                                                                       FEBRUARY 4, 2014
              JOYCE A. BENNETT


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Kenneth T. Cuccinelli, II, Attorney General; Wesley G. Russell, Jr.,
                               Deputy Attorney General; Peter R. Messitt, Senior Assistant
                               Attorney General; Scott John Fitzgerald, Senior Assistant Attorney
                               General, on brief), for appellant.

                               (Monica Taylor Monday; Peter G. Irot; Gentry Locke Rakes &
                               Moore, LLP, on brief), for appellee.


                     Beaumont Juvenile Correctional Center/Commonwealth of Virginia (employer) appeals a

              ruling of the Workers’ Compensation Commission that Joyce A. Bennett (claimant) suffered

              bilateral renal cortical infarcts in a compensable injury by accident. Employer claims the

              commission erred in finding claimant satisfied her burden of proving the infarcts were causally

              related to the compensable accident. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See Bennett v. Beaumont Juvenile Corr.

              Ctr./Commonwealth of Virginia, VWC File VA00000539228 (Sept. 3, 2013). We dispense with

              oral argument and summarily affirm because the facts and legal contentions are adequately




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.1

                                                                                            Affirmed.




          1
              We deny claimant’s request for an award of attorney’s fees and costs in defending this
appeal.
                                               -2-